Citation Nr: 1825612	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and psychosis. 


REPRESENTATION

Veteran represented by:	Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1991 to October 1995 and from March 1996 to January 2006. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Board has modified the Veteran's bipolar disorder and psychosis claim to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court indicated there was a four-part test to determine whether an examination was necessary under 38 C.F.R. § 3.159(c)(4). Id. at 81. Under this test, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. Id.; see also 38 C.F.R. § 3.159(c)(4) (2017).

The Veteran submitted an August 2014 mental disorder DBQ and private medical examination and opinion. The medical provider opined that the Veteran's bipolar disorder was more likely than not is aggravated by his service connected spine disorder. The medical provider also submitted medical publications indicating that there is a connection between depression and pain on disability. However, the private examiner failed to offer any rationale for his opinion relating the Veteran's bipolar disorder to his service-connected disability. Given the inadequacy of this private opinion, the Board finds that a VA examination is necessary to determine whether the Veteran's acquired psychiatric disorder is caused or aggravated by his service or his service-connected spine disorder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his acquired psychiatric disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

The examiner must identify all diagnosed acquired psychiatric disorders.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder was caused or aggravated by the Veteran's military service. 

The examiner must also provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder is proximately due to or the result of the Veteran's service-connected spine disorder.

If the answer is "No," the examiner must also provide an opinion as to whether it is at least as likely as not that he Veteran's service-connected spine disorder has aggravated the acquired psychiatric disorder. In this context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of service-connected disability.

3. Review the examination report to ensure that it is in compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




